                          2:17-cr-20049-SLD-EIL # 42                                         Page 1 of 1                                                    E-FILED
                                                                                                                             Monday, 15 October, 2018 01:43:28 PM
                                                                                                                                      Clerk, U.S. District Court, ILCD

                                                 UNITED STATES DISTRICT COURT
                              CENTRAL                                                                                                  !LLINO!S



                 UNITED STATES OF AMERICA
                                                                                                                 EXHIBIT AND WITNESS LIST
                                                                                  OCT 1 5 2018
                                        V.
                          RANDY WILLIAMS                              CLERK OF THE COURT                  Case Number: 17-20049
                                                                       U.S. DISTRICT COURT
                                                                          "
 PRESIDING JUDGE                                                   PLAiNflFF'J; ATIDFtl<JEW' 11::1::IN8!S        DEFENDANT'S ATTORNEY
  Sara L. Darrow                                                    AUSA Elham Peirson                                      David Rumley
TRJAL DATE (S)                                                     COURT REPORTER                                          COURTROOM DEPUTY
  10115/2018                                                        LC                                                      TC
 PLF       DEF           DATE
                                       MARKED ADMJTTEC                                                  DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.        NO.       OFFERED

             1        10/15/2018             X           X          Email in Support of Defendant from Carlleia Starks

             2        10/15/2018            X            X          Letter in Support of Defendant from Marsha Dailey




* Include a notation as to the locahon of any exh1b1t not held with the case tile or not available because ot slze.
                                                                                                                                    Page 1 of _ _ _ Pages
